Citation Nr: 0802844	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  06-04 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for nocturnal myoclonus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1999 to 
December 2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the RO 
which denied service connection for nocturnal myoclonus.

In March 2007, the veteran withdrew his earlier request for 
an RO hearing; as such, the Board may proceed with appellate 
review.


FINDING OF FACT

The veteran's diagnosed nocturnal myoclonus had its onset 
during active military service.


CONCLUSION OF LAW

The veteran's nocturnal myoclonus was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the appellant or on her behalf. See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence). The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails 
to show, on the claims. The appellant must not assume that 
the Board has overlooked pieces of evidence that are not 
explicitly discussed herein. See Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (the law requires only that the Board address 
its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant. Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value. When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

II.  Service Connection for Nocturnal Myoclonus

The veteran contends that he is entitled to service 
connection for nocturnal myoclonus. For the reasons that 
follow, the Board agrees.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. See 38 U.S.C.A. § 1110 (West 2002). For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time. See 38 C.F.R. § 3.303(b). If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id. Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. See 38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999). The Board finds that the requirements for service 
connection are met. 

The record reveals that while in active service, the veteran 
was referred by Winn Army Community Hospital to see a 
specialist at a private medical facility.  In an initial 
consultation report dated in June 2004, Dr. A.O. Oguntunmibi 
indicated that the veteran had, among other things, a sleep 
disorder to rule out obstructive sleep apnea syndrome (OSAS).  
He recommended that a nocturnal polysomnography, i.e., sleep 
study, be performed on the veteran.  A sleep study was 
conducted in September 2004 and the veteran was diagnosed 
with mild to moderate nocturnal myoclonus with frequent 
arousals. Dr. Oguntunmibi suggested Sinemet or Klonopin as 
possible options for treating the condition.  

Also of record is a Medical Evaluation Board (MEB) report 
dated in October 2004.  This report makes reference to the 
results of Dr. Oguntunmibi's sleep study and notes, based on 
these results, that the veteran has nocturnal myoclonus.

The veteran was afforded a VA neurological examination in May 
2005.  Results of the previously conducted sleep study were 
reviewed.  The examiner noted that the veteran had a normal 
neurological exam.  In light of these findings, he diagnosed 
the veteran with myoclonus, which in his opinion was related 
to involuntary movements during sleep and did not represent 
any significant neurological disorder.  

In regard to service connection, there is no question that 
the veteran had sleep problems in service.  Service medical 
records show that the veteran entered service in sound 
condition, without any preexisting conditions.  These records 
also establish that the veteran was diagnosed with and 
treated for nocturnal myoclonus while he was still on active 
duty.  Given that sleep problems began in service, the Board 
will now turn to the issue of whether he has ongoing or 
current disability.

After a thorough review of the claims folder and full 
consideration of all the relevant medical evidence of record, 
the Board concludes there is sufficient medical evidence 
establishing that the veteran currently has the disability 
for which he claims service connection.  See Hickson, supra.  
The September 2004 sleep study report, October 2004 MEB 
report, and May 2005 neurological examination report all show 
that the veteran has nocturnal myoclonus.  Although the 
neurological examination report does opine that there is no 
myoclonus due to any significant underlying neurological 
manifestations, it nonetheless confirms Dr. Oguntunmibi's 
finding of mild to moderate nocturnal myoclonus.  
Additionally, it is well-documented in the record that the 
veteran has been taking Sinemet to treat his nocturnal 
myoclonus condition.  As such, affording the veteran the 
benefit of the doubt, the Board concludes the existence of a 
current disability has been amply demonstrated by competent 
medical evidence.

The Board notes that the veteran has indicated that he did 
not experience any symptoms of myoclonus prior to his service 
in the Persian Gulf War.  However, in light of the Board's 
conclusion that the veteran is entitled to service connection 
for nocturnal myoclonus, there is no need to inquire into the 
applicability of the regulations governing undiagnosed 
illnesses. See 38 C.F.R. § 3.317.

In view of these factors, the Board finds that the evidence 
is at least evenly balanced as to whether the veteran has a 
current diagnosis of nocturnal myoclonus, and, therefore, 
service connection is warranted.  The benefit-of-the-doubt 
rule has been applied in reaching this decision.  See 38 
U.S.C. § 5107(b) (West 2002); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert, supra.


ORDER

Entitlement to service connection for nocturnal myoclonus is 
granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


